Citation Nr: 0422378	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-16 769	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for shrapnel wounds of 
the right hip and leg.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for disability due to a 
concussion, to include headaches.

9.  Entitlement to service connection for hypertension 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

10.  Entitlement to a compensable (increased) evaluation for 
residuals of a shrapnel wound of the right knee.

11.  Entitlement to an effective date earlier than September 
23, 1999, for the grant of benefits for PTSD.

12.  Entitlement to an effective date earlier than March 29, 
2001, for the grant of a total rating based on individual 
unemployability (TDIU).

13.  Entitlement to an effective date earlier than March 29, 
2001, for the grant of benefits under the Dependents' 
Educational Assistance Act.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his former spouse; Mr. E. C.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the United States Marine 
Corps from September 1968 to March 1970.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In December 2003, a Board hearing was conducted in 
Washington, D.C. before the undersigned, who is the Veterans 
Law Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of that hearing has been associated 
with the claims file.  The Board notes that the appellant 
stated during his December 2003 Board hearing that he wanted 
to withdraw all claims of clear and unmistakable error (CUE).  

(The issue of entitlement to a higher rating for a right knee 
wound, and the issues of entitlement to service connection 
for shrapnel wound of the right hip and leg, left and right 
shoulder disabilities, a low back disorder, migraine 
headaches, disability due to a concussion, and for 
hypertension on a secondary basis, as well as the effective 
date questions, are addressed in the remand portion of the 
decision below.)


FINDING OF FACT

It is at least as likely as not that the appellant's current 
bilateral hearing loss and right ear tinnitus are related to 
his active military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss and right ear 
tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which the complete service medical records 
are not in evidence.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The appellant has submitted copies of medical treatment 
records from the USS REPOSE dated in May 1969.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The appellant testified at his December 2003 hearing that he 
was exposed to noise from an ammunition dump explosion that 
took place in 1969 during Operation Virginia Ridge.  He said 
that his hearing was affected.  He stated that he had lost 
all hearing in his right ear and only had forty percent in 
the left ear.  See Board Hearing Transcript pp. 10 and 28.  
The appellant also testified that he experienced ringing in 
both ears.  See Board Hearing Transcript p. 10.  The 
appellant provided similar testimony at his August 2002 RO 
personal hearing.

A service separation examination report is not of record.  
The reports of medical treatment on the USS REPOSE dated in 
May 1969 indicate that the appellant was treated for a 
concussion suffered when gun pits that were on fire blew up.  
The appellant was noted to have decreased hearing in the left 
ear and normal hearing in the right ear; audiometric testing 
confirmed this.  

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
evidence of record includes a written statement, dated in 
August 2003, from a man who had served with the appellant in 
the Marine Corps.  He stated that the appellant was injured 
in an ammunition dump explosion and that, afterwards, the 
appellant was unable to hear well.  This statement 
corroborated an earlier written statement by the appellant 
dated in March 2001.

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The United States Court 
of Appeals for Veterans Claims (Court) explained that the 
threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

The appellant underwent a VA audiological examination in 
February 2000; the appellant complained of decreased hearing 
and right-sided tinnitus for many years.  He reported a 
positive history of noise exposure while in the military.  He 
did not report any other unprotected occupational or 
recreational noise exposure.  This examination also included 
audiometric testing.  The pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
105
105
105
LEFT
20
20
15
50
55

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and 100 percent in the left ear.

After examining the appellant, the examiner rendered a 
diagnosis of moderate high frequency sensorineural hearing 
loss in the left ear and severe to profound sensorineural 
hearing loss in the right ear.  The examiner stated that it 
was likely that the appellant's hearing loss and tinnitus 
were due to his significant military noise exposure 
(explosion in Vietnam).  There is no contrary competent 
medical opinion of record.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's bilateral defective 
hearing and tinnitus are related to his active military 
service.  It is apparent that the appellant does suffer from 
current bilateral hearing loss and from tinnitus, that he was 
exposed to acoustic trauma from the ammunition dump explosion 
in service, and that the medical evidence of record as a 
whole supports the conclusion that there is an etiological 
relationship between the origin or severity of his bilateral 
hearing loss with tinnitus and the appellant's active 
military service.  Therefore, the Board finds that, with 
resolution of doubt in the veteran's favor, service 
connection for right ear tinnitus and bilateral hearing loss 
is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for right ear tinnitus is granted.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
RO for action as described below.

The appellant is claiming entitlement for an increased 
(compensable) rating for the residuals of a shrapnel wound of 
the right knee; the RO has rated this disability under 
Diagnostic Code 7805, scars, other.  During the pendency of 
this claim, the rating criteria for evaluating skin disorders 
were amended, effective from August 30, 2002.  See 67 Fed. 
Reg. 147, 49590-49599 (July 31, 2002).  In the instant case, 
the appellant has not been provided notice of the regulation 
changes.  

The Court has held that when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that the appellant has been diagnosed with 
hypertension, and that service connection for PTSD has been 
granted.  Judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Id.  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether any portion of the 
appellant's diagnosed hypertension is caused by or made worse 
by the disability and there is no competent medical opinion 
of record on that point.  Adjudication on this basis is 
therefore required.

The record contains a July 2002 Social Security 
Administration (SSA) document indicating that the appellant 
had been granted SSA disability benefits, effective in 
December 1998.  However, complete copies of the medical 
records upon which that disability award was based, as well 
as any associated Administrative Law Judge decision and List 
of Exhibits, have not been made part of the claims file.  All 
of these records should be obtained and associated with the 
claims file.

Likewise, the evidence of record indicates that the appellant 
is in receipt of a Detroit Carpenters' Fringe Benefits Funds 
and/or a Libby Corporation disability pension and those 
associated medical records have not been made part of the 
claims file.  It also appears that the appellant suffered 
work-related injuries for his shoulders, back and lower 
extremity for which he received Workers Compensation, but no 
associated records have been made part of the claims file.  
These records should all be obtained and associated with the 
claims file.

Review of the evidence of record indicates that the appellant 
has stated that he has received treatment for PTSD at the VA 
Hospital in Ann Arbor in 1999, at the VA Hospital in Battle 
Creek in 1999 and in 2000, and at the VA outpatient clinic in 
Toledo.  Of this identified treatment, only the September to 
October 1999 Battle Creek VA hospital treatment records are 
currently in the claims file.  All other VA treatment 
records, inpatient and outpatient, should be obtained and 
associated with the claims file.

Private medical treatment for hypertension apparently began 
in 1996, and the appellant was treated for psychiatric 
problems at the Toledo Hospital, but these records are not 
part of the claims file.  The private orthopedist who 
examined the appellant in June 2003 describes reviewing 400 
pages of medical records and documents.  It would not appear 
that all of those documents have been included in the claims 
file.

In addition, records from the appellant's July 1971 Ann Arbor 
VA hospital treatment are included in the claims file.  
However, the back side of a July 8, 1971 request for an 
ophthalmology consultation is missing and the July 9, 1971 
conclusions by the consulting ophthalmologist about the 
appellant's headaches are not of record.  The missing page 
should be obtained and associated with the claims file.

Lastly, this is a case in which not all of the appellant's 
service medical records and none of his service personnel 
records is in evidence.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Here, it is not clear whether the RO undertook a search for 
alternative medical records.  It is unclear whether 
additional records may be located at the Detroit RO.  
Furthermore, there currently is no clear indication of record 
exactly what was/were the nature of the combat wound(s) 
suffered by the appellant that resulted in the award of the 
Purple Heart Medal.  The VA Adjudication Procedure Manual 
provides that alternate sources of evidence may be utilized 
in cases such as the veteran's.  A non-exhaustive list of 
documents that may be substituted for service medical records 
in this case includes:  statements from service medical 
personnel, "buddy" certificates or affidavits, employment 
physical examinations, medical evidence from hospitals, 
clinics and private physicians from whom a veteran may have 
sought treatment, especially soon after service discharge, 
letters written during service, photographs taken during 
service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (October 6, 1993).  
The RO must take steps to identify and obtain alternate 
records and personnel records for the appellant.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims for 
service connection (direct and 
secondary), his claim for an increase, 
and his claims for earlier effective 
dates, and of what part of such evidence 
he should obtain and what part the RO 
will yet attempt to obtain on his behalf.  
He should also be told to provide any 
evidence in his possession that is 
pertinent to his claims remaining on 
appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

The RO should also notify the veteran 
that the rating criteria for evaluating 
skin disorders were amended, effective 
from August 30, 2002.  See 67 Fed. Reg. 
147, 49590-49599 (July 31, 2002).  A copy 
or summary of the applicable law to be 
considered must be attached.

2.  The RO should take all appropriate 
steps to secure the service medical and 
personnel records or alternative records 
for the appellant.  The veteran should be 
specifically told of the possible sources 
of information or evidence that may be 
helpful to his claims of service 
connection.  Any evidence obtained should 
be associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

3.  If the records obtained do not 
delineate the wound(s) for which the 
Purple Heart Medal was awarded to the 
veteran, the RO shall obtain a copy of 
the service department order that 
authorized the award via the proper 
channels.

4.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial (December 1998) and 
continuing entitlement to benefits was 
based, including any Administrative Law 
Judge decision and the associated List of 
Exhibits.  All of these records are to be 
associated with the claims file.

5.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment since 
service for his shoulders, lower 
extremities, headaches, hypertension, low 
back or PTSD.  After obtaining the 
appropriate signed authorization(s) for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims on appeal, 
including, but not limited to the Ann 
Arbor VAMC, the Battle Creek VAMC, VA 
outpatient department in Toledo, Ohio, 
the Toledo Hospital, the Detroit 
Carpenters' Fringe Benefits Funds, the 
Libby Corporation, Workers Compensation 
and the two back surgeries, the rotator 
cuff repair surgery and the right tibia 
internal fixation system insertion and 
removal.  The missing July 1971 VA 
ophthalmology consultation record should 
be obtained.  All records used in the 
June 2003 private orthopedist evaluation 
should be obtained and the evidence not 
already of record should be added to the 
claims file.  All correspondence, as well 
as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant, and his 
representative, if any, should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.

6.  The appellant should provide 
information concerning his post-service 
boxing activities described, for example, 
in the July 1971 VA hospital records.

7.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for orthopedic, 
neurologic, scar, hypertension and 
psychiatric examinations to determine the 
onset date, nature, etiology, extent and 
severity of each of his claimed service 
connection conditions.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations.

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if the examination is not 
accomplished), one or more of the 
examiners, as appropriate, should answer 
all of the pertinent questions listed 
below:
	(a) does the veteran have migraine 
headaches, and if so, what is the 
etiologic cause and what is the onset 
date?
	(b) does the veteran suffer from 
post-concussion syndrome, and if so, what 
is the etiologic cause and what is the 
onset date?
	(c) does the veteran currently 
exhibit any residuals of shell fragment 
or shrapnel wounds?  All residuals, 
including location, size and complete 
description of all scars, should be 
listed in detail.
	(d) are the veteran's lower back, 
right shoulder, left shoulder, right 
lower extremity, or headaches causally or 
etiologically related to military 
service, pre-or post-service incidents 
(including occupational activities, being 
hit with a bat, boxing, a trailer 
accident and a fall from a chair), or 
some other cause or causes?  
	(e) based on what is medically known 
about causes or possible causes of 
hypertension, is it at least as likely as 
not that any hypertension was caused by 
the veteran's PTSD disability as opposed 
to some other factor or factors 
unaffected by the PTSD?
	(f) is it at least as likely as not 
that the veteran's PTSD disability made 
worse, or contributed to, or otherwise 
accelerated his hypertension?  
	(g) if the appellant's PTSD 
disability aggravated or contributed to 
or accelerated the hypertension or 
aggravated the hypertension, how much did 
it contribute (stated in terms of a 
percentage) as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors?

8.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the appropriate VA examiner for 
corrections or additions.

9.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his attorney, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including changes to the criteria for 
rating diseases of the skin.  All 
relevant evidence of record should be 
addressed.  The appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

These remanded claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



